Citation Nr: 1046048	
Decision Date: 12/09/10    Archive Date: 12/20/10

DOCKET NO.  06-35 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Whether new and material evidence has been received in order 
to reopen a claim of entitlement to service connection for 
posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD, major depression, and dysthymic 
disorder.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. D. Deane, Counsel 


INTRODUCTION

The Veteran had active service from July 1969 to November 1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision rendered by the 
Department of Veterans Affairs (VA) Regional Office (RO) in Des 
Moines, Iowa.

In May 2008, the Veteran testified at a hearing at the RO before 
the undersigned.  A copy of the transcript of that hearing is of 
record.

The Veteran submitted to the Board additional evidence for 
consideration in connection with the claim on appeal in May 2008.  
He also submitted a waiver of RO jurisdiction of such evidence.  
Thus, the Board accepts this evidence for inclusion in the record 
on appeal.  38 C.F.R. § 20.1304 (2010).

The record establishes that the Veteran has been diagnosed as 
having major depression and dysthymic disorder as well as PTSD.  
The Board notes that recent case law emphasizes that a claim for 
a mental health disability includes any mental disability that 
may reasonably be encompassed by the claimant's description of 
the claim, reported symptoms, and the other information of 
record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  
Given the holding in Clemons, the Board has recharacterized the 
issue to the broader issue of entitlement of service connection 
for an acquired psychiatric disability, as is reflected on the 
cover page.

In doing so, the Board acknowledges that a change in diagnosis or 
the specificity of the claim must be carefully considered in 
determining whether the claim is based on a distinct factual 
basis.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008). In Boggs, 
the United States Court of Appeals for the Federal Circuit found 
that a claim for one diagnosed disease or injury cannot be 
prejudiced by a prior claim for a different diagnosed disease or 
injury, when it is an independent claim based on distinct factual 
bases.  However, the United States Court of Appeals for Veterans 
Claims (Court) clarified in Velez v. Shinseki, 23 Vet. App. 199 
(2009), that the focus of the analysis must be whether the 
evidence truly amounted to a new claim based upon a different 
diagnosed disease or whether the evidence substantiates an 
element of a previously adjudicated matter.

In the present case, the record shows that the Veteran was 
previously denied service connection for PTSD, the very claim for 
which the Veteran now seeks service connection.  In other words, 
although the Board is broadening the scope of the claim, because 
the present claim turns upon the same diagnoses and factual bases 
as were considered in prior decisions, the threshold question of 
whether new and material evidence has been submitted must be 
addressed.

The issue of entitlement to service connection for an acquired 
psychiatric disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a February 2002 rating decision, the RO denied reopening 
the Veteran's claim of entitlement to service connection for 
PTSD; although notified of the denial in February 2002, the 
Veteran did not initiate an appeal.

2.  New evidence associated with the claims file since the 
February 2002 denial, when considered by itself or in connection 
with evidence previously assembled, relates to an unestablished 
fact necessary to substantiate the claim of entitlement to 
service connection for PTSD, or raises a reasonable possibility 
of substantiating that claim.


CONCLUSIONS OF LAW

1.  The February 2002 RO rating determination that denied 
reopening the Veteran's claim of entitlement to service 
connection for PTSD is final.  38 U.S.C.A. § 7105(b) (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

2.  As evidence received since the RO's February 2002 denial is 
new and material, the criteria for reopening the Veteran's claim 
of entitlement to service connection for PTSD have been met.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

In claims to reopen based on new and material evidence, VA must 
both notify a claimant of the evidence and information that is 
necessary to reopen the claim and of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  To satisfy this 
requirement, VA is required to look at the bases for the denial 
in the prior decision and to provide the claimant with a notice 
letter that describes what evidence would be necessary to 
substantiate those elements required to establish service 
connection that were found insufficient in the previous denial.  
Kent v. Nicholson, 20 Vet. App. 1 (2006).  

As the Board has reopened and remanded the Veteran's claim of 
entitlement to service connection for PTSD, no additional 
discussion of VA's duty to notify and assist is necessary with 
respect to that issue.

The Veteran was also provided an opportunity to set forth his 
contentions during the hearing before the undersigned in May 
2008.  In Bryant v. Shinseki, --- Vet. App. ----, No. 08-4080 
(Jul. 1, 2010), the United States Court of Appeals for Veterans 
Claims (Court) recently held that 38 C.F.R. 3.103(c)(2) (2010) 
requires that the DRO or Veterans Law Judge (VLJ) who chairs a 
hearing fulfill two duties to comply with the above the 
regulation.  These duties consist of (1) the duty to fully 
explain the issues and (2) the duty to suggest the submission of 
evidence that may have been overlooked.  Here, during the May 
2008 hearing, the undersigned discussed the Veteran's claim for 
benefits and the need to submit or identify new and material 
evidence to reopen the claim for service connection for PTSD 
currently on appeal.  Moreover, neither the Veteran nor his 
representative has asserted that VA failed to comply with 38 
C.F.R. 3.103(c)(2) nor has identified any prejudice in the 
conduct of the Board hearing.  By contrast, the hearing focused 
on the elements necessary to substantiate the claim, to include 
that new and material evidence consisted of submission a valid 
in-service stressor.  The Veteran, through his testimony, also 
demonstrated that he had actual knowledge of the elements 
necessary to substantiate his claim for benefits.  As such, the 
Board finds that, consistent with Bryant, the undersigned VLJ 
complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and 
that the Board can adjudicate the claim based on the current 
record.

Laws and Regulations

Unappealed rating decisions by the RO are final with the 
exception that a claim may be reopened by submission of new and 
material evidence.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 
38 C.F.R. §§ 20.302, 20.1103 (2010).  

When a rating decision issued by the RO is affirmed by the Board, 
that determination is considered final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. § 20.1104 (2010).  When a claimant 
requests that a claim be reopened after an appellate decision has 
been promulgated and submits evidence in support thereof, a 
determination as to whether such evidence is new and material 
must be made and, if it is, as to whether it provides a basis for 
allowing the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
20.1105 (2010).

When a veteran seeks to reopen a claim based on new evidence, VA 
must first determine whether the additional evidence is "new" 
and "material."  Smith v. West, 12 Vet. App. 312 (1999).

Second, if VA determines that new and material evidence has been 
added to the record, the claim is reopened and VA must evaluate 
the merits of the veteran's claim in light of all the evidence, 
both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).  When making determinations 
as to whether new and material evidence has been presented, the 
credibility of the evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510 (1992). 

VA regulation defines "new" as not previously submitted and 
"material" as related to an unestablished fact necessary to 
substantiate the claim.  If the evidence is new and material, the 
next question is whether the evidence raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a) 
(2010).  

Factual Background and Analysis

The Veteran's claim for service connection for PTSD was initially 
denied in March and June 1993 based on a determination that the 
evidence of record failed to establish a current diagnosis of 
PTSD.  It was also noted that the Veteran had not provided any 
details of stressful incidents during service that would permit 
verification and that his service personnel records did not 
contain objective evidence of a stressor.  The subsequent denials 
of his application to reopen and his claim on the merits, 
including the rating decisions dated in June 1993, October 1994, 
December 1994, and January 1995, were based on a finding that new 
and material evidence had not been submitted or on the fact that 
evidence did not show combat service or a verified/credible in-
service stressor.

In February 1997, the Veteran again claimed entitlement to 
service connection for PTSD.  The RO denied the claim in August 
1997, noting that there were no verifiable stressors.  In a 
September 2000 decision, the Board reopened and denied the claim 
of entitlement to service connection for PTSD, finding that there 
was no evidence showing that the Veteran's currently diagnosed 
PTSD was based upon a verified stressor from service.

More recently, in a February 2002 rating decision, the RO 
indicated that the Veteran's claim for service connection for 
PTSD remained denied because the evidence submitted was not new 
and material.  Newly submitted evidence was determined to be 
duplicative of evidence previously considered and not to show the 
Veteran participated in combat with the enemy or that his PTSD 
was based upon a verifiable stressor from service. 

Although notified of the February 2002 denial, the Veteran did 
not initiate an appeal of that determination.  As such, that 
decision is final as to the evidence then of record, and is not 
subject to revision on the same factual basis.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

In February 2005, the Veteran again sought to reopen his claim of 
entitlement to service connection for PTSD, noting that he worked 
in graves registration to bury the enemy, still has nightmares 
about events that occurred in Vietnam, and continues to be 
treated for PTSD. 

This appeal arises from the RO's June 2005 rating decision that 
found no new and material evidence had been submitted to reopen 
the Veteran's claim for entitlement to service connection for 
PTSD as he did not furnish any new and material evidence showing 
that his PTSD was caused by or related to service.  

Evidence added to the claims file since the February 2002 denial 
includes statements from the Veteran and his representative; 
pictures submitted by the Veteran; VA treatment records dated 
from 2003 to 2006; a May 2008 lay statement from the Veteran's 
mother; and the May 2008 Travel Board hearing transcript.

VA treatment records dated from 2003 to 2006 detailed continued 
findings of PTSD and major depression as well as showed the 
Veteran received supportive psychotherapy and participated in 
PTSD therapy group.  The Veteran was noted to have a medical 
history of substance abuse, bipolar disorder, PTSD, and seizure 
disorder.

In April 2006, the Veteran submitted copies of photographs of 
dead soldiers and himself in Vietnam.  

In his October 2006 substantive appeal, the Veteran asserted that 
his stressor, burying the enemy dead during graves registration 
duty, occurred while he was on temporary duty assignment from the 
40th Signal Battalion. 

In a May 2008 lay statement, the Veteran's mother indicated that 
he was withdrawn and had lots of painful memories when he 
returned from service.

During his May 2008 hearing, the Veteran described being under 
attack with mortar fire while he was stationed with the 40th 
Signal Battalion in Vietnam at multiple bases in Tan Son Nhut, Da 
Nang, and Long Binh.  He indicated that during these mortar 
attacks he was supposed to be on guard duty but would usually 
went into a bunker because he was frightened.  He further 
reported that he witnessed civilian injuries and causalities 
while in Vietnam and was assigned to burial detail of Vietcong 
and Vietnamese soldiers about 7 to 8 times.  He indicated that he 
was originally supposed to be a clerk but that upon arrival in 
Vietnam he was sent to the 40th Signal Battalion and assigned for 
permanent bunk duty working four nights a week with three days 
off.  The Veteran's representative argued the applicability of 
Pentecost v. Principi, 16 Vet. App. 124 (2002).  Parenthetically, 
the Board notes that, in Pentecost, the Court found that a 
veteran need not corroborate his actual physical proximity to (or 
firsthand experience with) and personal participation in rocket 
attacks while stationed in Vietnam.  It pointed out that 
corroboration of every detail of a stressor under such 
circumstances, such as the veteran's own personal involvement, 
was not necessary.  Id.

The additionally received evidence is "new" in the sense that 
it was not previously before agency decision makers.  This 
evidence, particularly the Veteran's hearing testimony and copies 
of pictures submitted in 2006, is also "material".  While there 
is no additional evidence to establish that the Veteran engaged 
in combat or to independently corroborate his claimed in-service 
stressors, VA regulations were amended effective July 13, 2010, 
to relax the evidentiary standards pertaining to stressor 
verification under certain circumstances, as set forth below.  In 
this regard, new evidence of record includes hearing 
testimony/lay statements from the Veteran demonstrating fear of 
hostile military or terrorist activity during service in Vietnam, 
which is generally consistent with his service records and unit 
history, as discussed below.  None of this evidence and 
information was previously considered by agency decisionmakers, 
and it relates to unestablished facts necessary to substantiate 
the Veteran's claim, namely, the validity of a claimed in-service 
stressor.  When presumed credible, such evidence and information 
raises a reasonable possibility of substantiating the Veteran's 
claim of entitlement to service connection for PTSD.

Under these circumstances, the Board concludes that the criteria 
for reopening the claim for entitlement to service connection for 
PTSD are met.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

New and material has been received to reopen the claim of 
entitlement to service connection for PTSD.  


REMAND

The Board's review of the claims file reveals that further 
development on the matter of entitlement to service connection 
for an acquired psychiatric disorder, to include PTSD, major 
depression, and dysthymic disorder, is warranted.

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  Generally, the evidence must show:  (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen 
v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 
Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)).

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and an 
in-service stressor; and credible supporting evidence that the 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (2010).

Generally, but not always, a veteran's lay testimony, by itself, 
will not be enough to establish the occurrence of the reported 
stressor.  Instead, the record must contain evidence that 
corroborates the veteran's testimony as to the occurrence of the 
claimed stressor.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(d), (f); West v. Brown, 7 Vet. App. 70, 76 (1994).  
However, there are special considerations for PTSD claims 
predicated on a personal assault.  The pertinent regulation, 38 
C.F.R. § 3.304(f)(5), provides that PTSD based on a personal 
assault in service permits evidence from sources other than a 
veteran's service records, including evidence of behavior 
changes, which may corroborate his or her account of the stressor 
incident.  

Further, lay testimony alone may establish the occurrence of the 
claimed in-service stressor, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of service, in the following 
circumstances:  when a veteran was diagnosed with PTSD in service 
(38 C.F.R. § 3.304(f)(1)); when a veteran engaged in combat with 
the enemy (38 C.F.R. § 3.304(f)(2)); when a veteran experienced 
fear of hostile military or terrorist activity (38 C.F.R. § 
3.304(f)(3)); or when a veteran was a prisoner of war (38 C.F.R. 
§ 3.304(f)(4)).  38 C.F.R. § 3.304(f).

On July 13, 2010, VA published a final rule that amended its 
adjudication regulations governing service connection for PTSD by 
liberalizing, in certain circumstances, the evidentiary standard 
for establishing the required in-service stressor.  
Specifically, the final rule amends 38 C.F.R. § 3.304(f) by 
redesignating current paragraphs (f)(3) and (f)(4) as paragraphs 
(f)(4) and (f)(5), respectively, and by adding a new paragraph 
(f)(3) that reads as follows: 

If a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist activity 
and a VA psychiatrist or psychologist, or a psychiatrist or 
psychologist with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a diagnosis of 
[PTSD] and that the veteran's symptoms are related to the 
claimed stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed stressor 
is consistent with the places, types, and circumstances of 
the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  For purposes of this paragraph, "fear of hostile 
military or terrorist activity" means that a veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of 
the veteran or others, such as from an actual or potential 
improvised explosive device; vehicle-imbedded explosive 
device; incoming artillery, rocket, or mortar fire; 
grenade; small arms fire, including suspected sniper fire; 
or attack upon friendly military aircraft, and the 
veteran's response to the event or circumstance involved a 
psychological or psycho-physiological state of fear, 
helplessness, or horror.

75 Fed. Reg. 39843 (July 13, 2010).

As set forth in the Federal Register, the revised provisions of 
38 C.F.R. § 3.304(f) were made effective July 13, 2010, and apply 
to any claim that "[w]as appealed to the Board before July 13, 
2010 but has not been decided by the Board as of that date."  
Id.  Because the Veteran's claim was pending before the Board on 
July 13, 2010, but had not yet been decided at that juncture, the 
amended provisions of 38 C.F.R. § 3.304(f) are for consideration 
in this case.

The Veteran contends that he developed PTSD as a result of his 
experiences in service, specifically being frightened and hiding 
in a bunker during mortar fire. 

The Veteran's DD Form 214 indicated that his military 
occupational specialty (MOS) was Clerk Typist.  Service personnel 
records reflect that he was stationed in Vietnam from April 1970 
to March 1971.  He participated in the Vietnam Winter - Spring 70 
campaign as well as an unnamed 13th campaign while in country.  
His duties included Battalion Ops Clerk, Company Clerk, and 
Clerk.  Unit history records detailed that there were incidents 
of enemy activity in some of the 40th Signal Battalion's assigned 
areas during the Veteran's period of service in Vietnam.  Medical 
evidence of record, including multiple VA outpatient and 
inpatient treatment records as well as VA PTSD examination 
reports, showed a diagnosis of PTSD as well as other psychiatric 
disorders, including major depression and dysthymic disorder.

In light of the cumulative record and the amended regulation 
discussed above, the AMC should arrange for the Veteran to 
undergo an additional VA examination to determine the nature and 
etiology of his claimed acquired psychiatric disorder on appeal.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The claims file reflects that the Veteran has received medical 
treatment from the VA Medical Center (VAMC) in Des Moines, Iowa; 
however, as the claims file only includes treatment records from 
that facility dated up to April 2006, any additional records 
should be obtained.  The Board emphasizes that records generated 
by VA facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless of 
whether those records are physically on file.  Dunn v. West, 11 
Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  The AMC should obtain and associate with the claims 
file all outstanding VA records.

Evidence of record also repeatedly indicated that the Veteran was 
awarded entitlement to SSA (Social Security Administration) 
disability benefits.  The Court has held that where there is 
notice the Veteran is receiving SSA disability benefits VA has a 
duty to acquire a copy of the decision granting such benefits and 
the supporting medical documents when there exists a reasonable 
possibility that the records could help the Veteran substantiate 
the claim for benefits.  Murincsak v. Derwinski, 2 Vet. App. 363, 
372-3 (1992); see also Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 
2010).  Although VA is not obligated to follow a determination 
made by SSA, these records may be relevant to the matter on 
appeal.

Accordingly, the case is REMANDED for the following actions:

1. Obtain VA clinical records pertaining to 
the Veteran's claimed acquired psychiatric 
disorder from the Des Moines VAMC for the 
period from April 2006 to the present.

2.  Appropriate efforts should be taken to 
obtain a complete copy of the Veteran's SSA 
disability determination with all associated 
medical records.


3.  The AMC should arrange for the Veteran to 
undergo an appropriate VA examination to 
determine the nature, extent, onset, and 
etiology of any psychiatric disorder found to 
be present.  Prior to the examination, the 
claims folder and a copy of this remand must 
be made available to the examiner (a VA 
psychologist or psychiatrist) for review 
of the case.  A notation to the effect that 
this record review took place should be 
included in the report of the examiner.  

Based on a review of the claims folder, 
examination of the Veteran, and utilizing 
sound medical principles, the examiner is 
requested to offer an opinion, with full 
supporting rationale, as to whether the 
Veteran has PTSD meeting the criteria of the 
American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders 
(4th ed. 1994), and, if so, whether it is at 
least as likely as not (50 percent 
probability or greater) that the Veteran's 
PTSD is the result of any in-service claimed 
event discussed below.  

In rendering such determination, the examiner 
is instructed that the Veteran alleged that 
he was exposed to the following stressor 
during his period of active service:  being 
frightened and hiding in a bunker during 
incoming mortar fire when he was supposed to 
be at the perimeter during guard duty.   

The VA examiner should determine whether the 
stressor claimed by the Veteran is related to 
his fear of hostile military or terrorist 
activity.  Thereafter, the VA examiner should 
confirm whether any of the claimed stressors 
are adequate to support a diagnosis of PTSD 
and whether the Veteran's symptoms are 
related to the claimed stressor(s).  If a 
diagnosis of PTSD is deemed appropriate, the 
examiner must identify the specific 
stressor(s) underlying the diagnosis, and 
should comment upon the link between the 
current symptomatology and the Veteran's 
claimed stressor(s). 

For purposes of this paragraph, "fear of 
hostile military or terrorist activity" 
means that a veteran experienced, witnessed, 
or was confronted with an event or 
circumstance that involved actual or 
threatened death or serious injury, or a 
threat to the physical integrity of the 
veteran or others, such as from an actual or 
potential improvised explosive device; 
vehicle-imbedded explosive device; incoming 
artillery, rocket, or mortar fire; grenade; 
small arms fire, including suspected sniper 
fire; or attack upon friendly military 
aircraft, and the veteran's response to the 
event or circumstance involved a 
psychological or psycho-physiological state 
of fear, helplessness, or horror.

The examiner should also opine as to whether 
it is at least as likely as not (50 percent 
probability or greater) that any other 
diagnosed psychiatric disorder found to be 
present had its onset in or is related to 
service.  

The examiner should acknowledge and discuss 
the Veteran's assertions of a causal link 
between his claimed PTSD and events during 
active service, VA treatment records dated 
from 1993 to 2006 both showing and ruling out 
diagnoses of PTSD, and findings in the 
October 1994, May 1997, and October 1998 VA 
examination reports.  The rationale for all 
opinions expressed should be provided in a 
legible report.  If the examiner cannot 
provide an opinion without resorting to mere 
speculation, such should be stated along with 
supporting rationale.

4.  The Veteran must be given adequate notice 
of the date and place of any requested 
examination.  A copy of all notifications, 
including the address where the notice was 
sent must be associated with the claims file.  
The Veteran is to be advised that failure to 
report for a scheduled VA examination without 
good cause shown may have adverse effects on 
his claim.  38 C.F.R. § 3.655.

5.  After completion of the above and any 
additional development deemed necessary, 
readjudicate the issue on appeal, with 
consideration of all evidence obtained since 
the issuance of the statement of the case in 
October 2006.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further appellate 
consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


